13‐3894‐cv 
Danser v. Bagir Intʹl 
                                     
                           UNITED STATES COURT OF APPEALS 
                                FOR THE SECOND CIRCUIT 
 
                                       SUMMARY ORDER 
                                                                                     
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.  CITATION TO A 
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007 IS PERMITTED AND IS GOVERNED BY 
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURTʹS LOCAL RULE 32.1.1.  
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST 
CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION 
ʺSUMMARY ORDERʺ).  A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON 
ANY PARTY NOT REPRESENTED BY COUNSEL. 
                                                                    
                    At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in 
the City of New York, on the 1st day of July, two thousand fourteen. 
                     
PRESENT:  GUIDO CALABRESI, 
                    DENNY CHIN, 
                    RAYMOND J. LOHIER, JR., 
                                                   Circuit Judges.                   
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 
 
TIMOTHY L. DANSER, 
                                         Plaintiff‐Appellant, 
                                                                                           
                               v.                                                         13‐3894‐cv 
                                                                                           
BAGIR INTERNATIONAL, et al.,                                                               
                                         Defendants‐Appellees. 
 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 
 
FOR PLAINTIFF‐APPELLANT:                                      Timothy L. Danser, pro se, South Hampton, 
                                                              New York.  
 
FOR DEFENDANTS‐APPELLEES:                  John P. Keil, Collazo, Florentino & Keil, L.L.P., 
                                           New York, New York. 
 
              Appeal from a judgment of the United States District Court for the 

Southern District of New York (Griesa, J.). 

              UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that the judgment is AFFIRMED.    

              Appellant Timothy Danser, proceeding pro se, appeals from the district 

courtʹs judgment dated September 18, 2013 dismissing his complaint and denying his 

motions for the entry of default judgments against defendants‐appellees.  Danserʹs pro 

se complaint alleged discrimination in the terms of his employment with defendant‐

appellee Bagir International and breach of the separation agreement he signed upon 

leaving the company.  By opinion and order dated September 17, 2013, the district court 

dismissed the complaint for failure to state a claim.  We assume the partiesʹ familiarity 

with the underlying facts, the procedural history of the case, and the issues on appeal. 

              We review dismissal of a cause of action under Federal Rule of Civil 

Procedure 12(b)(6) de novo, accepting all factual allegations in the complaint as true and 

drawing inferences in the light most favorable to the plaintiff.  See Jaghory v. N.Y. State 

Depʹt of Educ., 131 F.3d 326, 329 (2d Cir. 1997).  We review a district courtʹs denial of a 

default judgment for abuse of discretion.  See Swarna v. Al‐Awadi, 622 F.3d 123, 133 (2d 

Cir. 2010).  Likewise, we review the denial of leave to amend a complaint for abuse of 

discretion.  See Pangburn v. Culbertson, 200 F.3d 65, 70 (2d Cir. 1999). 
                                               2 
              While pro se complaints must contain sufficient factual allegations, pro se 

complaints should be ʺconstrued liberallyʺ and interpreted ʺto raise the strongest 

[claims] that they suggest.ʺ  Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474 (2d Cir. 

2006) (per curiam) (internal quotation marks and alteration omitted).  District courts 

should afford ʺspecial solicitudeʺ to pro se complaints and should grant leave to amend 

where it would not be futile.  See id. at 475; Cuoco v. Moritsugu, 222 F.3d 99, 112 (2d Cir. 

2000).   

              On appeal, Danser argues that the district court erred in (1) dismissing his 

claim that defendants breached the partiesʹ separation agreement, (2) denying his 

motions for default judgments, and (3) denying him leave to amend his complaint.  

Because Danser does not challenge the district courtʹs determination that his 

discrimination and retaliation claims were barred by the separation agreementʹs release 

provision, we deem any challenge to the district courtʹs dismissal of those claims 

abandoned.  See LoSacco v. City of Middletown, 71 F.3d 88, 92‐93 (2d Cir. 1995) (holding, 

in context of pro se appeal, that issues not raised in appellate brief are abandoned).   

              We affirm the district courtʹs dismissal of the breach of contract claims for 

substantially the reasons stated by the district court in its thorough opinion.  We agree 

with the district court that Danser did not plead sufficient facts to support his claims 

that defendants failed to comply with the terms of the separation agreement and, thus, 

dismissal was appropriate.  See Bell Atl. Corp. v. Twombly, 550 U.S. 544, 564‐65 (2007).  


                                              3 
Additionally, in light of Danserʹs failure to state a claim, the district court properly 

declined to enter default judgment against defendants.  See City of New York v. Mickalis 

Pawn Shop, LLC, 645 F.3d 114, 137 (2d Cir. 2011) (ʺ[P]rior to entering default judgment, a 

district court is required to determine whether the [plaintiffʹs] allegations establish [the 

defendantʹs] liability as a matter of law.ʺ (internal quotation marks omitted) (alterations 

in original)). 

                  We likewise affirm the district courtʹs denial of Danserʹs request for leave 

to amend his complaint.  The district court did not explicitly discuss Danserʹs request 

for leave to amend, but it implicitly denied the request as leave was not granted.  The 

district court did not abuse its discretion in not granting leave.  Danser made the 

request only in passing, and he did not submit a proposed amended complaint or 

identify in his opposition to the motions to dismiss any additional factual allegations 

that would have cured the deficiencies of the complaint. 

                  We have considered Danserʹs remaining arguments and conclude that 

they are without merit.  Accordingly, we AFFIRM the judgment of the district court. 

                                              FOR THE COURT: 
                                              Catherine O’Hagan Wolfe, Clerk 
 




                                                 4